11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Justin Schrader,                                 * From the 266th District Court
                                                   of Erath County,
                                                   Trial Court No. CV36061.

Vs. No. 11-20-00145-CV                           * June 9, 2022

Texas Department of Public Safety,               * Memorandum Opinion by Bailey, C.J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Justin Schrader.